Per Curiam.
James S. Bertagnolli was admitted to the practice of law in the State of Nebraska on June 24, 1968.
On May 10, 1993, Bertagnolli pled guilty to two counts of third degree sexual assault in the State of Colorado. On July 23, he was sentenced to serve 18 months in jail on each count, with the sentences to run consecutively. He was ordered to pay $7,230.59 in restitution, a $1,000 special advocate surcharge, and miscellaneous other costs.
On August 19,1996, the Supreme Court of Colorado ordered that Bertagnolli be disbarred from the practice of law and that his name be stricken from the list of attorneys authorized to practice law in the State of Colorado.
On February 11, 1997, the Nebraska State Bar Association filed a motion for reciprocal discipline, seeking an order of disbarment against Bertagnolli. On February 24, Bertagnolli voluntarily surrendered his license to practice law in the State of Nebraska. In so doing, Bertagnolli specifically admitted that his conduct as hereinbefore set forth violated Canon 1, DR 1-102(A)(3) and (6), of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court. Bertagnolli waived his right to notice, appearance, or hearing prior to entry of this order.
We accept Bertagnolli’s surrender of his license to practice law in the State of Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
Wright, J., not participating.